Exhibit 10.36

BG MEDICINE, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Board of Directors of BG Medicine, Inc. (the “Company”) has approved the
following Non-Employee Director Compensation Policy (this “Policy”) which
establishes compensation to be paid to non-employee directors of the Company,
effective as of the closing of the Company’s initial public offering of common
stock (the “Effective Time”), to provide an inducement to obtain and retain the
services of qualified persons to serve as members of the Company’s Board of
Directors.

Applicable Persons

This Policy shall apply to each director of the Company who is not an employee
of, or compensated consultant to, the Company or any Affiliate (each, an
“Outside Director”). “Affiliate” shall mean a corporation which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to
Section 424 of the Internal Revenue Code of 1986, as amended.

Stock Option Grants

All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s common stock.

Annual Stock Option Grants

Each Outside Director shall be granted a non-qualified stock option to purchase
4,205 shares of the Company’s common stock under the Company’s 2010 Employee,
Director and Consultant Equity Incentive Plan (the “Stock Plan”) each year at
the annual meeting of the Board of Directors following the Company’s annual
meeting of stockholders; provided that if there has been no annual meeting of
stockholders held by the first day of the third fiscal quarter of the year in
which the Effective Time occurs, each Outside Director will still receive any
annual grants of non-qualified stock options provided for under this Policy on
the first day of the third fiscal quarter of such year; and provided further,
that if an annual meeting of stockholders is subsequently held during the year
in which the Effective Time occurs, no additional annual grant shall be made.

Initial Stock Option Grant For Newly Appointed or Elected Directors

Each new Outside Director shall be granted a non-qualified stock option to
purchase 8,410 shares of the Company’s common stock under the Stock Plan on the
date of his or her initial appointment or election to the Board of Directors.



--------------------------------------------------------------------------------

Terms for All Option Grants

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, all options granted under this Policy shall
(i) vest one year from the date of the grant, subject to the Outside Director’s
continued service on the Board of Directors; provided that such options shall
become exercisable in full immediately prior to a change in control of the
Company; (ii) have an exercise price equal to the fair market value of the
Company’s common stock as determined in the Stock Plan on the date of grant; and
(iii) contain such other terms and conditions as the Board of Directors or the
Compensation Committee shall determine.

Cash Fees

Annual Cash Payments

The following annual cash fees shall be paid to the Outside Directors serving on
the Board of Directors and the Audit Committee, Compensation Committee and
Nominating and Governance Committee, as applicable.

 

Board of Directors or Committee of Board of Directors

   Annual Retainer Amount
for Chair      Annual Retainer Amount
for Member  

Board of Directors

   $ 40,000       $ 20,000   

Attendance of at least six (6) Board Meetings per year

   $ 10,000       $ 10,000   

Audit Committee

   $ 10,000       $ 3,000   

Compensation Committee

   $ 5,000       $ 3,000   

Nominating and Governance Committee

   $ 5,000       $ 3,000   

Payment Terms for All Cash Fees

Cash payments payable to Outside Directors shall be paid quarterly in arrears as
of the last day of each fiscal quarter. For any portion of a fiscal year in
which the Effective Time occurs, annual payments shall be pro rated beginning on
the first day of the fiscal quarter in which the Effective Time occurs.

Following an Outside Director’s first election or appointment to the Board of
Directors, such Outside Director shall receive his or her cash compensation pro
rated beginning on the first day of the fiscal quarter in which he or she was
initially appointed or elected. If an Outside Director dies, resigns or is
removed during any quarter, he or she shall be entitled to a cash payment on a
pro rated basis through his or her last day of service.

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors.

 

2



--------------------------------------------------------------------------------

Amendments

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.

 

3